 EXHIBIT A

Proposed Order
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                            Chapter 11

PURDUE PHARMA L.P., et al.,                                       Case No. 19-23649 (RDD)

                    Debtors.1                                     (Jointly Administered)



         ORDER (I) EXTENDING THE GENERAL BAR DATE FOR A LIMITED
    PERIOD AND (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

           Upon the motion (the “Motion”) of Purdue Pharma L.P. (“PPLP”) and its affiliates that

are debtors and debtors in possession in these proceedings (collectively, the “Debtors,” the

“Company,” or “Purdue”), for an order, pursuant to section 105(a) and 501 of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 2002 and 3003(c)(3) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) extending the General Bar Date2

for a thirty (30) day period and (ii) approving the form and manner of notice thereof, and it

appearing that the relief requested is in the best interests of the Debtors, their estates, and

creditors; and that adequate notice has been given and that no further notice is necessary; and

after due deliberation and good and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717), and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Capitalized terms not defined herein shall have the same meaning ascribed to them in the Motion.
       1.      The Motion is granted as set forth herein.

       2.      The General Bar Date is extended from Tuesday, June 30, 2020, at 5:00 p.m.

(Prevailing Eastern Time) to Thursday, July 30, 2020, at 5:00 p.m. (Prevailing Eastern Time)

(the “Extended General Bar Date”).

       3.      The form and manner of providing notice of the Extended General Bar Date

proposed in the Motion are approved in all respects pursuant to Bankruptcy Rule 2002. The

form and manner of notice of the Extended General Bar Date as approved herein are deemed to

fulfill the notice requirements of the Bankruptcy Rules and the Local Rules for the Court, and

notice of the Extended General Bar Date in the form and manner as proposed by the Debtors

herein is fair and reasonable and will provide good, sufficient, and due notice to all creditors of

their rights and obligations in connection with claims they may assert against the Debtors’ estates

in these chapter 11 cases. Accordingly, the Debtors are authorized and directed to publish the

notice of the Extended General Bar Date as set forth below.

       4.      The Extended Notice Plan, as described in the supplemental declaration of Jeanne

C. Finegan (the “Supplemental Finegan Declaration”), is hereby approved and shall be deemed

good, adequate, and sufficient publication notice of the Extended General Bar Date.            The

Debtors are authorized to implement the components of the Extended Notice Plan as set forth in

the Motion and the Supplemental Finegan Declaration.


       5.      Nothing contained in this Order, the Motion, or any notice of the Extended

General Bar Date is intended to be or shall be construed as an admission of the Debtors’ liability,

an admission as to the validity of any claim against the Debtors, or a waiver of the Debtors’ or

any appropriate party in interest’s rights to dispute any claim.




                                                  2
         6.    The Debtors and Prime Clerk are authorized and empowered to take such steps

and perform such acts as may be necessary to implement and effectuate the terms of this Order.


         7.    Entry of this Order is without prejudice to the right of the Debtors to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the

Extended General Bar Date established herein must file such proofs of claim or interest or be

barred from doing so.


         8.    Subject to the provisions of this Order, nothing shall be construed as altering or

amending the Court’s prior Order Establishing (I) Deadlines for Filing Proofs of Claim and

Procedures Relating Thereto, (II) Approving the Proof of Claim Forms, and (III) Approving the

Form and Manner of Notice Thereof [Dkt. No. 800].




Dated:     __________________, 2020
           White Plains, New York



                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
